In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Diamond, J.H.O.), entered April 10, 2001, as granted the plaintiffs motion for an award of counsel fees to defend against his then pending appeals and to prosecute her cross appeals from two prior orders of the same court.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the award of counsel fees to the plaintiff to defend against his then-pending appeals and to prosecute her cross appeals from two prior orders was a proper exercise of discretion in light of the economic disparity between the parties (see Domestic Relations Law § 237 [a]; O’Shea v O’Shea, 93 NY2d 187, 192-193). The plaintiff demonstrated that she lacked the money to pay her attorney’s fees on the appeals and cross appeals, and that the defendant had a superior financial position and ability to pay (see Palumbo v Palumbo, 292 AD2d 358; LeRoy v LeRoy, 276 AD2d 442). Moreover, the plaintiff’s motion was properly brought in the Supreme Court (see Taft v Taft, 135 AD2d 809), and the court “properly relied upon its own knowledge, experience and familiarity with the parties’ financial circumstances” in determining the application (LeRoy v LeRoy, supra at 442).
We note that the defendant raises issues in his brief arising from a separate order of the Supreme Court, entered April 10, 2001, which directed him to pay for an appraisal of certain real property. Since the defendant did not appeal from that order, we lack jurisdiction to review it. O’Brien, J.P., Krausman, Townes and Cozier, JJ., concur.